DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments on pp. 12-13 with respect to Step 2A Prong Two of the 2019 PEG have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. § 101 has been withdrawn. 
The examiner agrees that at Step 2A Prong Two, the abstract ideas recited in claim 22 are integrated into a practical application. Similar to Example 45 Claim 2, the results of the abstract steps of claim 21 are now used to control the food processor by activating or deactivating a heating element based upon the estimated true value.
The objections to the claims are withdrawn in light of the amendments to the claims.
The rejections under 35 U.S.C. § 112 are withdrawn in light of the amendments to the claims.
Allowable Subject Matter
Claims 21-31 and 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the claim is deemed to be directed to a nonobvious difference over the US 9,109,960 B2. Claim 21 comprises providing a plurality of system parameter suggestions which in each case differ from one another and each comprise a suggestion for at least one of the system parameters, checking the system parameter suggestions, wherein the measurement and a weighting are carried out repeatedly on the basis of the measurement information determined here, such that an assessment of the system parameter suggestions is provided, and performing the estimation on the basis of at least one of the system parameter suggestions, taking into account the assessment, so as to optimize the method for estimating a temporally variable temperature of a food processor, and control the heating element of the food processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leo Hinze whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
01 July 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853